Citation Nr: 1501512	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-17 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable rating for residual surgical left shoulder scar.

2.  Entitlement to a rating higher than 30 percent for major depressive disorder.

3.  Entitlement to a rating higher than 10 percent for recurrent dislocation of the left shoulder prior to May 4, 2012, and a rating higher than 20 percent thereafter.

4.  Entitlement to a compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to September 1986.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2012 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is associated with the claims file. Additional evidence was recently submitted along with a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In statements and at the June 2014 hearing, the Veteran testified that he received Social Security Administration (SSA) disability benefits because of mental health disability and left shoulder condition.  Because SSA disability records have not been obtained, additional development is necessary.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  

In support of his claim, the Veteran submitted an August 2013 medical statement from his treating physician who noted that the Veteran's depression had worsened in the past several months and required him to take leave from school and work until symptoms improved.  Accordingly, the Veteran, in essence, avers that his disabilities have increased in severity.  The Veteran's last VA examinations were conducted in May 2012 and March 2013.  In order to ensure that the record accurately reflects the current nature and severity of his service-connected disorders, new examinations are needed.  38 C.F.R. § 3.159 (2014).

With regards to the Veteran's claim for a compensable rating for pseudofolliculitis barbae, the Veteran underwent a VA examination in March 2013.  The examiner noted that the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  A VA clinical treatment note in March 2014, shows that the Veteran was prescribed topical medications, to include Clindamycin and Tretinoin.  Additionally, at the June 2014 personal hearing, the Veteran testified that he continued to be treated for the pseudofolliculitis barbae with topical medication prescribed by VA.  Because there may have been a change in the Veteran's condition, the Board finds that a new examination is needed          to fully and fairly evaluate the Veteran's claim for an increased rating for pseudofolliculitis barbae.

Finally, the Veteran testified that he continues to receive VA treatment.  Although VA treatment records through June 2014 are of record, all subsequent pertinent outstanding VA treatment records must be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the records are not available, the negative response should be noted in the claims file.

2.  Obtain the Veteran's relevant VA treatment records dated since June 2014 and associate them with the claims file.  

3.  Schedule the Veteran for a VA shoulder examination to determine the current severity of the service-connected left shoulder disability.  The claims file must be reviewed by the examiner.  All necessary tests are to be accomplished, including range of motion studies.  The examiner should identify all manifestations of the left shoulder disability, to include range motion testing.  

4.  Schedule the Veteran for a VA mental disorders examination to determine the extent and severity of his service-connected depressive disorder.  The claim file must be made available to the examiner.  All necessary tests are to be conducted.  The examiner must provide a complete rationale for all opinions.  The examiner should address all symptomatology of the Veteran's depressive disorder and its impact on his occupational and social functioning.  

5.  Provide the Veteran with a VA skin examination to determine the current nature and extent of the Veteran's pseudofolliculitis barbae (PFB).  The claims file should  be provided to the examiner in connection with the examination.  The examiner shall conduct all indicated tests and studies and all clinical findings should be reported in detail, to include the percentage of exposed and non-exposed skin involved with the PFB.  

6.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




